Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 1 of 16




           Exhibit B
Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 2 of 16




                  STATE OF NEW YORK
      DEPARTMENT OF ENVIRONMENTAL CONSERVATION
                     625 BROADWAY
              ALBANY, NEW YORK 12233-1550



                                In the Matter

                                    - of -

            the Notice of Intent to Revoke a Special License Issued
             Pursuant to Environmental Conservation Law (ECL)
                 Sections 11-0511 and 11-0515, and Part 175 of
     Title 6 of the Official Compilation of Codes, Rules and Regulations
                    of the State of New York (6 NYCRR) to:

                            CARRIE M. LEO,

                                Respondent.



                     DEC Case No. OHMS 2017-72265




                           HEARING REPORT

                                    -by-

                    _____________/s/_______________
                           Richard A. Sherman
                        Administrative Law Judge

                               July 20, 2018
        Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 3 of 16




                                         PROCEEDINGS
        The Director of the New York State Department of Environmental Conservation (DEC or
Department), Division of Fish and Wildlife, issued a Notice of Intent to Revoke License (notice
of intent) to respondent Carrie M. Leo on August 14, 2017. The notice of intent advised
respondent that the Department intended to revoke her License to Collect or Possess:
Education/Exhibition (LCPEE). An LCPEE authorizes the permittee to collect and possess
certain species of wildlife for education or exhibition purposes. By letter dated August 22, 2017
respondent advised the Department that she opposed the revocation of her LCPEE and requested
a hearing. Where, as here, a proceeding arises out of Department staff's notification of its intent
to revoke a license and the licensee requests a hearing, the notice of intent takes the place of a
complaint and the request for a hearing takes the place of an answer (see 6 NYCRR 622.3[b][2]).
        Department staff alleges that respondent possessed regulated wildlife without
authorization and failed to comply with requirements of her LCPEE. These alleged violations,
staff asserts, warrant revocation of respondent's license.
       The matter was originally assigned to Administrative Law Judge (ALJ) D. Scott
Bassinson. In accordance with 6 NYCRR 622.9(e), ALJ Bassinson issued a notice of hearing,
dated December 15, 2017, by which he advised the parties that a hearing on this matter would be
held on March 13, 2018 at the Department's Region 8 offices in Avon. By letter dated February
16, 2018, the parties were advised that the matter was reassigned to me.
        In accordance with the notice of hearing, I convened the hearing in this matter on March
13, 2018. The hearing was conducted pursuant to the provisions of the Department's uniform
enforcement hearing procedures (6 NYCRR part 622). Department staff was represented by
Mark D. Sanza, Assistant Counsel, Office of General Counsel. Mr. Sanza called one witness on
behalf of staff: Joseph Therrien, Biologist 2, Unit Leader, Special Licenses Unit, DEC. Ms. Leo
represented herself and testified on her own behalf. A list of the exhibits received into evidence
is appended to this hearing report.
        I provided copies of the hearing transcript to the parties via email on March 23, 2018. By
agreement of the parties, closing briefs were due within four weeks of the date that I circulated
the transcript. Accordingly, closing briefs were due by no later than 5:00 p.m. on April 20, 2018
(see letter to the parties dated March 16, 2018; email to the parties dated March 23, 2018). At
the request of respondent, and with the consent of Department staff, I extended the filing date on
two occasions.
         The last date that I established for filing closing briefs was April 30, 2018 (see email to
the parties dated April 26, 2018). Department staff timely filed its closing brief before close of
business on April 30, 2018. Respondent, however, did not. Respondent instead requested an
extension to midnight (see email from respondent dated Apr. 30, 2018). On May 1, having not
received respondent's closing brief, I advised respondent that her filing was late and directed her
to file immediately (see email to the parties dated May 1, 2018). Respondent advised that she
was having difficulty accessing the internet, but she eventually was able to file before close of
business on May 1, 2018 (see email exchange with the parties dated May 1, 2018).

                                                 1
        Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 4 of 16




        Although I had stated that Department staff could, at its discretion, file a motion
objecting to respondent's late filing, staff did not file an objection. On May 4, 2018, respondent
inquired whether she could file a "corrected version" of her closing brief. I denied respondent's
request but authorized her to direct my attention to any errors in her closing brief (see email to
the parties dated May 7, 2018). I held the record open for several days, but nothing further was
filed by either party and, therefore, I closed the hearing record on May 14, 2018.
        On June 15, 2018, respondent advised that she recently had "a chance to look over the
summation" that she had filed more than six weeks previously, and she realized that it was "a
very rough[] draft" (email from respondent dated June 15, 2018). Respondent requested
permission to "submit the actual summation" (id.). I denied respondent's request (see email to
the parties dated June 21, 2018).


                                        FINDINGS OF FACT
   1. Respondent resides at 3199 Walworth Road, Walworth, New York, and operates a
facility for captive wildlife (facility) at that location (transcript [tr] at 117; exhibit 2 at 1 [licensee
information]).
   2. The Department issued LCPEE #6231 to respondent in 2013 (tr at 13). The most recent
version of LCPEE #623 was issued by the Department on July 8, 2015 and was effective from
that date through July 7, 2016 (id.; tr at 10; exhibit 2 at 1).
   3. Respondent submitted a request to amend LCPEE #623 to the Department on March 24,
2016 (exhibit 5). Respondent's amendment request remained pending before the Department at
the time that the Department issued the notice of intent to respondent (tr at 34-35).
  4. The Department issued the notice of intent to revoke LCPEE #623 to respondent on
August 14, 2017 (exhibit 3).
   5. The Department issued wildlife rehabilitation license (WRL) #1646 to respondent on
January 9, 2012 (exhibit 4 at 1). WRL #1646 was effective, with modifications, from January 9,
2012 to December 31, 2016 (id.).
   6. The Department denied respondent's request to renew WRL #1646 on August 14, 2017
(exhibit 12).
  7. Respondent acquired 6 coyotes under her WRL in April 2015 from a facility in
Watertown, New York (tr at 81, 111).
    8. The six coyotes were approximately two to three weeks old at the time she acquired them
(tr at 111 [Leo testimony that she acquired the coyotes "around when their eyes were opening . . .
about two or three weeks [old]"]).


1
 Note that respondent's LCPEE license, LCPEE #623, is sometimes erroneously denoted in the record as
LCPEE "number 626" (see e.g. exhibit 3 at 1).

                                                    2
        Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 5 of 16




   9. Respondent acquired at least five Virginia opossums sometime prior to August 14, 2015
under her WRL (exhibit 5 at 2 [letter from respondent's veterinarian stating that as of August 14,
2015 respondent had "[s]everal opossum" at her facility that "had been in captivity a period of
time"]; see also exhibit 15, Jan. 13, 2016 inspection report at 3 [noting that there were six
Virginia opossums at respondent's facility on September 21, 2015]2).
  10. As of August 14, 2015, the opossums at respondent's facility were "quite habituated" to
humans (exhibit 5 at 2 [letter from respondent's veterinarian]; see also exhibit 8 at 2 [DEC
Report of Inspection, May 10, 2016 inspection, stating that respondent "has 5 habituated
opossums, 4 from one litter that she raised"]).
   11. LCPEE #623 condition 22 required respondent to submit an accurate and complete Fish
and Wildlife Education/Exhibition Report Form prior to July 7, 2016, the expiration date of
respondent's most recent one-year LCPEE license (exhibit 2 at 1, 3; ECL 11-0515[1] [providing
that "[s]uch license shall be in force for only one year"]).
   12. LCPEE #623 general condition 4.iv provides that respondent's LCPEE license may be
revoked for "fail[ure] to comply with any provisions of . . . Federal laws or regulations of the
department directly related to the licensed activity" (exhibit 2 at 4).
   13. Respondent is required to hold a USDA Class C exhibitor's license in relation to her
exhibition of animals held under her LCPEE license and respondent's facility is subject to routine
inspections by USDA personnel (exhibit 2 at 2 [condition 7 (USDA license requirement)]; tr at
40-42; exhibit 15 [copies of USDA inspection reports for respondent's facility]).


                                             DISCUSSION
        Department staff bears the burden of proof on all its charges and must prove the factual
allegations underlying those charges by a preponderance of the evidence (see 6 NYCRR
622.11[b][1], [c]). Where a respondent asserts an affirmative defense, the respondent bears the
burden of proof and must prove facts in support of the defense by a preponderance of the
evidence (see 6 NYCRR 622.11[b][2], [c]).

                                        Department Allegations
       Pursuant to 6 NYCRR 175.5(a), the grounds upon which the Department may revoke
respondent's LCPEE license include, among other things, (i) a failure to comply with any term or
condition of the license; (ii) an exceedance of the scope, purpose, or activities described in the
application; or (iii) a failure to comply with any provision of State or Federal law or regulation


2
 Exhibit 15 contains six USDA inspection reports for respondent's facility from the years 2015 and 2016.
For ease of reference, citations to exhibit 15 identify the date of the cited inspection report. Note that
several of the inspection reports include an attachment entitled "Animal Inspected at Last Inspection"
which lists animals that were at the facility on the date of the previous USDA inspection (see e.g. exhibit
15, June 15, 2015 inspection report at 3).

                                                     3
        Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 6 of 16




directly related to the licensed activity. These grounds for revocation are also set forth in
respondent's LCPEE license (see exhibit 2 at 4 [condition 4]).
       The Department issued the notice of intent to respondent by letter dated August 14, 2017.
The notice of intent sets forth four reasons for the revocation:
       "1) Unauthorized possession of wildlife without a proper license from the Department;
       "2) Failure to keep accurate records and submit timely reports to the Department;
       "3) Failure to comply with terms and conditions of [respondent's] special licenses issued
by the Department; [and]
       "4) Failure to comply with the terms of a federal license directly related to the activity
authorized by [LCPEE #623]."
      By letter dated August 22, 2017, respondent stated that she disagreed with the
Department's decision to revoke her license and requested a hearing on the matter.
       The reasons cited by the Department for revoking respondent's LCPEE license are
discussed below, seriatim.
       Unauthorized Possession of Wildlife
        The notice of intent, which serves as the complaint in this matter, states that respondent
"possess[ed] and fail[ed] to release to the wild in a timely manner six (6) wild coyote . . . and
four (4) Virginia opossum" (exhibit 3 at 1). The notice of intent also states that respondent's
veterinarian evaluated several opossums and six coyotes at respondent's facility in August 2015
and found them to be too habituated to humans for release (id. at 1-2). The notice of intent
asserts that respondent knew that these animals were "non-releasable and therefore not
rehabilitation candidates" and that, despite this, respondent continued to possess these animals
and did not contact the Department to add the animals to LCPEE #623 until March 2016 to add
the coyotes, and July 2016 to add the opossums.
       -- Coyotes
        Respondent's LCPEE license does not authorize respondent to possess coyotes (see
exhibit 2 at 2 [condition 1 (listing the species that respondent is authorized to possess)]).
       Staff's expert, Mr. Therrien, testified that Ms. Leo held "numerous species" without
authorization from the Department (tr at 40). He testified that these species included six coyotes
that were acquired and held without a license (id.). He further testified that during a November
2015 inspection of respondent's facility, Department staff "noted that the coyotes came right up
to them and that more than one had a collar around its neck" (tr at 49).
        The record includes a letter from respondent's veterinarian stating that on August 14,
2015, respondent had "[s]ix coyote pups" at her facility that appeared to be in good health, but
that also "appeared too socialized towards humans for release" (exhibit 5 at 2).


                                                  4
        Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 7 of 16




        The record also includes an undated letter from the Indiana Coyote Rescue Center
(ICRC), stating that none of the six coyotes "are releasable due to their social acceptance of their
caretakers, their stay in captivity from before their eyes opened, and comfortability around
strangers" (exhibit 5 at 3). The ICRC letter further states that the coyotes are "far too socialized
to thrive in the wild," but notes that respondent "has shown herself to be willing to learn
everything necessary to provide appropriate care for these animals" should they remain in
captivity (id.).
         Although the ICRC letter is undated, it is referenced in, and attached to, a January 25,
2016 letter from respondent's veterinarian (exhibit 5 at 2). In subsequent correspondence with
the Department, the ICRC states that it was contacted by respondent in relation to the coyotes in
December 2015 (exhibit 10 at 2). Accordingly, ICRC's assessment that the coyotes were non-
releasable was made in the December 2015 to January 2016 time period. This time period
closely coincides with timing of Department staff's November 2015 inspection of respondent's
facility at which staff "noted that the coyotes came right up to them" (tr at 49 [Therrien
testimony]).
        Ultimately, Department staff determined that the six coyotes were "raised in such a way
that they became too habituated to humans to be released" (exhibit 8 at 2) and, therefore, the
Department confiscated the coyotes on May 10, 2016 (id. at 4). The Department's Regional
Wildlife Manager, Region 4, participated in the May 10, 2016 inspection of respondent's facility
and noted that respondent "cooperated fully with the removal of the coyotes from her facility,
although she did express interest in [regaining] possession of 2 of them under her LCPEE" (id.
at 4).
        There is no testimony or other evidence in the record that indicates that the coyotes were
releasable at any time during their captivity with respondent. Indeed, respondent testified that
the coyotes may have been habituated to humans even before she acquired them (tr at 81 [Leo
testimony that a prior rehabilitator had kept the coyotes in his house, which may be "one of the
reasons . . . why they were habituated"]). Nor is there testimony or other evidence indicating that
respondent was actively working to prepare the coyotes for eventual release to the wild. Rather,
the record demonstrates that from early in their captivity until they were removed from
respondent's property, a period of over a year, the coyotes were consistently found to be overly
habituated to humans.
        On this record, it is clear that respondent was not rehabilitating the coyotes pursuant to
the terms and conditions of her wildlife rehabilitation license (WRL). Respondent's WRL does
not authorize her to possess animals that are not being rehabilitated (see exhibit 4 at 4 [WRL
condition 21 (stating that "[w]ildlife that has been successfully rehabilitated shall be immediately
released to the wild and that "[t]his [WRL] license does not authorize permanent possession of
wildlife"); id. [WRL condition 23 (stating that "[w]ildlife deemed incapable of surviving if
released to the wild shall be euthanized or may be transferred to another individual who
possesses a valid license to possess [the] non-releasable animal")]). Rather, respondent's WRL
only authorized respondent "to provide rehabilitative care" to wildlife (exhibit 4 at 2 [WRL
condition 1]).

                                                 5
        Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 8 of 16




         As set forth under 6 NYCRR 184.1(a), "[t]he purpose of this Part [wildlife rehabilitators]
is to establish a specially trained group of individuals, collectively called wildlife rehabilitators,
to provide for the care of injured and debilitated wildlife so that such wildlife may be returned to
the wild" (emphasis supplied; see also New York State Wildlife Rehabilitation Study Guide
[2013], at 7 [defining wildlife rehabilitation as "the practice of legally caring for sick, injured,
orphaned or displaced wildlife in order to release a physically healthy and psychologically sound
animal back into the wild"]).
        If an animal held by a wildlife rehabilitator is not being rehabilitated it must be released
to the wild or, if not releasable, it must be euthanized or transferred to another person who is
authorized to possess the animal (see exhibit 4 at 4 [WRL conditions 21, 23]).
        Respondent was questioned at the hearing regarding why she did not consider releasing
the coyotes by August 2015, when it became clear that the coyotes were too habituated to
humans. Respondent testified that the coyotes were too small to release and that they "would
have been killed" (tr at 122). She further testified that, at that age, the coyotes "would be with
their mother learning how to hunt" and other survival skills (tr at 122-123). Respondent
concluded that to release them without these skills would result in starvation or dehydration and
she stated that she "would be surprised if any of them would have survived" (tr at 123).
       As stated in the New York State Wildlife Rehabilitation Study Guide (2013),
       "rehabilitation is about doing the best thing for the animal, and often euthanasia is
       the best thing. Your license does not allow you to be a long-term holding
       facility for non-releasable animals. These are wild animals that may not do
       well in captive situations. Rehabilitators must ask themselves very serious
       'quality of life' questions. No animal should spend its life in a cage because a
       rehabilitator can't face a euthanasia decision" (id. at 13-14).
       Although respondent argues that she did not intentionally habituate the coyotes, her
methods of caring for the animals resulted in the coyotes being overly socialized to humans.
Respondent held the six coyotes in captivity for over a year and was not providing rehabilitative
care. That is, respondent was not providing care "so that such wildlife may be returned to the
wild" (6 NYCRR 184.1[a]). Accordingly, regardless of respondent's intentions at the time she
acquired the coyotes, she was not rehabilitating the coyotes and her possession of the animals
was not authorized by her WRL license.
        I conclude that Department staff met its burden to demonstrate that respondent possessed
six coyotes in violation of her LCPEE license. I further conclude that respondent was not
rehabilitating the coyotes for release to the wild and, therefore, respondent was not authorized to
possess the coyotes under her WRL license.
       -- Opossums
        Respondent's LCPEE license authorizes her to possess one Virginia opossum (see exhibit
2 at 2 [condition 1]).


                                                  6
        Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 9 of 16




        As noted above, the notice of intent states that respondent "possess[ed] and fail[ed] to
release to the wild in a timely manner . . . four (4) Virginia opossum" (exhibit 3 at 1).
Department staff's expert, Mr. Therrien, testified that Ms. Leo held "numerous species" without
authorization from the Department (tr at 40). He testified that these species included opossums
that were acquired and held by respondent without a license (id.).
        The record includes a letter from respondent's veterinarian which states that respondent
had "[s]everal opossum" at her facility as of August 14, 2015. The letter further states that the
veterinarian evaluated the opossums and that they were "found in overall good health," but "had
been in captivity for a period of time and were quite habituated" to humans. The letter also notes
that respondent had "previous negative experiences in releasing long-captive opossum (resulting
in deaths and inappropriate interactions with humans)" and was "hesitant to release [the
opossums] at that time." Lastly, the veterinarian states that the opossums "might do well in
larger enclosures, transferred for permanent placement." (Exhibit 5 at 2.)
         Department staff proffered USDA inspection reports which indicate that respondent had a
total of 13 animals at her facility as of June 18, 2015, one of which was a Virginia opossum
(exhibit 15, Sept. 21, 2015 inspection report at 23). The USDA inspection reports further state
that, by September 21, 2015, respondent had a total of 33 animals at her facility, which then
included six Virginia opossums (id., Jan. 13, 2016 inspection report at 3).
        During the Department's May 10, 2016 inspection of respondent's facility, Department
staff confirmed that respondent continued to possess "5 habituated opossums, 4 from one litter
that she raised" (exhibit 8 at 2 [noting that "one of the 5 may be the one already listed on the
LCPEE"]). Respondent was authorized under LCPEE #623 to possess one Virginia opossum (id.
at 2-3; exhibit 2 at 2 [condition 1]).
        At the hearing, respondent testified that she "tried very hard [but] was very overwhelmed
with other animals, opossums being one of them" (tr at 86). She testified that she held six
opossums for a year and that "a lot of rehabilitators have problems with opossums" (id.). She
further testified that "[t]he year that I had the six [opossums], there was a trend of some type of
bacterial infection that a lot of them were getting" (id). She testified that "the treatment [of the
opossums] is so long that, of course, they are going to be habituated. You're handling them.
You're medicating them. Some of them had to be syringed at one point" (tr at 86-87). The
timing of respondent's efforts to treat the opossums is not established on the record, but as noted
above, respondent's veterinarian found the opossums to be "in good overall health" as of August
14, 2015 (exhibit 5 at 2).
        The notice of intent alleges that respondent possessed and failed to release to the wild
"four (4) Virginia opossum" (exhibit 3 at 1). Consistent with that allegation, the record
establishes that respondent held at least five opossums while her LCPEE license only authorized
her to possess one. The record further establishes that beginning sometime prior to August 14,

3
 As previously noted, several of the inspection reports include an attachment entitled "Animal Inspected
at Last Inspection" which provides a listing of animals that were at the facility on the date of the previous
USDA inspection.

                                                      7
       Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 10 of 16




2015, the opossums held by respondent became too habituated to humans to be released into the
wild and, therefore, were not authorized under respondent's WRL license.
       I conclude that Department staff met its burden to demonstrate that respondent possessed
four Virginia opossums at her facility in violation of her LCPEE license. I further conclude that
respondent was not rehabilitating the opossums for release to the wild and, therefore, respondent
was not authorized to possess the opossums under her WRL license.
       Failure to Keep Accurate Records and Submit Timely Reports
        The notice of intent states that respondent violated LCPEE #623 by her "[f]ailure to keep
accurate records and submit timely reports to the Department" (exhibit 3 at 1 [item 2]). At the
hearing, staff's expert testified that respondent pleaded guilty in Macedon Town Court to
violating condition 22 of her LCPEE which required respondent to submit an accurate and
complete LCPEE report form to the Department prior to the expiration date of LCPEE #623 (tr at
46-47; see also exhibit 2 at 3 [condition 22]).
         Department staff proffered copies of eleven tickets that were issued to respondent by the
Department's Division of Law Enforcement after the May 10, 2016 inspection of respondent's
facility (tr at 34; exhibit 9). One of those tickets, ticket number BF0195333, alleges that
respondent violated LCPEE #623 condition 22 (exhibit 9 at 1). Staff also proffered the
certificate of conviction from the Macedon Town Court, Criminal Part, which establishes that
respondent pleaded guilty to the violation of condition 22 (see exhibit 13 at 2 [noting that
respondent pleaded guilty (denoted as "PG" under the disposition column) to the violations
charged under two of the tickets, including ticket number BF0195333]; see also tr at 132 [Leo
admission that she pleaded guilty to two violations]).
        Respondent argues that the "two convictions to which [she] pled in town court were
baseless" (respondent brief at 6 [emphasis omitted]). Respondent does not, however, contest the
allegation that she failed to submit an accurate and complete LCPEE report form as is required
under condition 22 of her LCPEE. Rather, respondent argues that Department staff should have
given her an opportunity to correct the violation (id. at 6-7).
       On this record, I conclude that Department staff met its burden to establish that
respondent violated condition 22 of her LCPEE by her failure to submit an LCPEE report form.
       Failure to Comply with Terms and Conditions of Special License
        The notice of intent lists several conditions of LCPEE #623 that respondent is alleged to
have violated (see exhibit 3 at 3). Among these is LCPEE #623 condition 22 which is discussed
above. In addition, the notice of intent cites condition 6 ("licensee shall not add additional
animals or replace listed animals without a written amendment to this license"), condition 10
("licensee shall provide . . . caging facilities to ensure the physiological and psychological well-
being of the listed animal(s)"), and condition 12 (licensee shall comply with all notifications




                                                 8
       Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 11 of 16




required by the New York State General Municipal Law Section 209-cc for all listed animals
subject to that law")4 (id.).
        -- LCPEE #623 condition 6
       LCPEE #623 condition 6 states that "[t]he licensee shall not add additional animals or
replace listed animals without a written amendment to this license" (exhibit 2 at 2).
         The notice of intent identifies several species that respondent allegedly possessed prior to
seeking an amendment to her LCPEE license (see exhibit 3 at 1-3). At the hearing, Department
staff's expert testified that there were "multiple occurrences" where respondent sought to amend
her LCPEE license to add animals that she already possessed (tr at 23). He further testified that
"[t]he coyotes, . . . [o]possum, [and] chipmunks were acquired without license amendment and
that's what I can verify" (tr at 40).
        Department staff states that respondent "admitted that she actually had obtained the 6
Eastern coyotes in April 2015, nearly a full year before she submitted her [LCPEE] amendment
request" to have the coyotes added to LCPEE #623 (staff brief at 7). As discussed above, the
record establishes that respondent possessed six non-releasable coyotes long before she sought to
add them to her LCPEE license (see supra at 4-6). The record also establishes that respondent
retained possession of four non-releasable opossums long before she sought to add them to her
LCPEE license (see supra at 6-7).
        With regard to the chipmunks, the record establishes that respondent possessed three
chipmunks prior to seeking to amend her LCPEE license (see exhibit 5 at 4-6 [letters attached to
respondent's LCPEE #623 amendment request stating that the chipmunks she sought to add to
her LCPEE license were "[n]on-releasable" before they were acquired by respondent]).
Respondent argues, however, that the Department's allegations concerning her possession of the
chipmunks should be rejected because they are an unprotected species and it "is not illegal [to
possess] an unprotected species" (respondent brief at 13). At the hearing, Department staff's
expert testified that chipmunks are "unprotected wildlife" under the ECL (tr at 55; see also ECL
11-0103 [defining terms as used in the Fish and Wildlife Law5]).
        Department staff did not address the issue of unprotected wildlife in its closing brief.
When questioned by respondent at the hearing, staff's expert testified that respondent's WLR
license only "authorizes possession of wildlife for rehabilitation purposes" and further testified


4
 Department staff did not proffer testimony or other evidence at the hearing in relation to respondent's
alleged violation of LCPEE #623 condition 12. In its closing brief, staff listed LCPEE #623 conditions 6,
10, and 22 as being "relevant to this proceeding," but omitted condition 12 (staff brief at 6-7). Given the
foregoing, I deem staff's allegation concerning respondent's violation of condition 12 to be withdrawn.
5
  "Unprotected wildlife" is defined by reference to other terms (see ECL 11-0103[6][d]). Because
chipmunks are not a listed species under any category of "[p]rotected wildlife," they are deemed
unprotected wildlife (see ECL 11-0103[6][c]). Protected wildlife includes "[w]ild game," which in turn
includes "[s]mall game" (see ECL 11-0103[2], [3]). "Small game" includes coyotes and opossums, but
does not include chipmunks (see ECL 11-0103[2][c]).

                                                     9
       Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 12 of 16




that "Environmental Conservation Law 11-0515 prohibits possession without a license of
wildlife" (tr at 55).
         Although ECL 11-0515 requires a license to possess wildlife "for propagation, banding,
scientific or exhibition purposes," there is no indication that respondent used the chipmunks in
her possession for such purposes prior to requesting the amendment to her LCPEE license.
Further, staff did not identify any provision of law or regulation that prohibits the mere
possession of unprotected wildlife. I note that, with certain exceptions, ECL 11-0917(2)
provides that "[u]nprotected wildlife may be possessed, transported, bought and sold without
restriction."
       I conclude that Department staff established that respondent violated LCPEE #623
condition 6 by acquiring and possessing coyotes and opossums that were, or became, non-
releasable without a written amendment to LCPEE #623. I also conclude, however, that
Department staff failed to establish that respondent held chipmunks in violation of condition 6 of
LCPEE #623.
        -- LCPEE #623 condition 10
        LCPEE #623 condition 10 states that "[t]he licensee shall provide . . . caging facilities to
ensure the physiological and psychological well-being of the listed animal(s)" (exhibit 2 at 2).
        Department staff notes that, pursuant to LCPEE #623 condition 10, respondent was
required to "provide food, water, care and caging facilities to ensure the physiological and
psychological well-being of the listed animal(s)" (staff brief at 7 [citing exhibit 2]). Staff also
notes that respondent pleaded guilty in Macedon Town Court, Criminal Part, to violations of two
conditions set forth in LCPEE #623 (id. at 11; see also tr at 46-47 [Therrien testimony regarding
the convictions]). Staff proffered the certificate of conviction from the Macedon Town Court
which establishes that respondent pleaded guilty to violating condition 10 (see exhibit 13 at 2
[noting that respondent pleaded guilty (denoted as "PG" under the disposition column) to
violating condition 10, as charged under ticket number BF0195322]; see also tr at 132 [Leo
admission that she pleaded guilty to two violations]).
         Respondent argues that "[t]he two convictions to which respondent pled in town court
were baseless" (respondent brief at 6 [emphasis omitted]). Respondent argues that condition 10,
which requires permittees to provide proper care and facilities for animals, is "very subjective"
(id. at 7). Respondent states that the DEC Regional Wildlife Manager estimated that the
opossum cages at the facility were approximately 3' x 2' x 2'6 (id. [citing exhibit 8]). Respondent
argues that the opossum cages at her facility are larger than the recommended minimum size set
forth in Minimum Standards for Wildlife Rehabilitation (MSWR), a publication of the National
Wildlife Rehabilitators Association (id. [citing exhibit 21 (excerpt from MSWR, 4th ed)]).
       Respondent's arguments are unavailing. First, respondent's guilty plea in Macedon Town
Court belies her assertion that the conviction was "baseless." Second, the violation alleged in the
6
  Enclosure dimensions are listed by width x length x height. Note that the DEC Regional Wildlife
Rehabilitator estimated that the opossum cages at respondent's facility were approximately 3' x 3' x 2',
slightly larger than stated by respondent (see exhibit 8 at 3 [item 6]).

                                                    10
       Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 13 of 16




notice of intent relates to respondent's LCPEE license, which authorizes the licensee to collect
and possess wildlife. The guidelines set forth in MSWR relate to enclosures for wildlife being
rehabilitated and, therefore, do not apply to enclosures used for possessing wildlife long-term
under an LCPEE license. Indeed, respondent asserts that the 2' x 2' x 2' minimum housing
guideline set forth in MSWR for opossums should apply to her facility (respondent brief at 7).
That guideline, however, expressly states that it is for a "Restricted Injured Adult" opossum
(exhibit 21 at 5). Moreover, the minimum housing guidelines set forth in MSWR also state that
opossums should be housed in an enclosure of at least a 10' x 12' x 8' when outside (id.). At the
time of the May 10, 2016 inspection, respondent had no outdoor enclosure for opossums (exhibit
8 at 3 [item 6]).
        The lack of proper enclosures for the opossums was also identified during USDA
inspections of the facility. The USDA inspection report for April 21, 2016 states that "[t]he
opossums are still housed in the barn in stacking stainless steel enclosures" that "do not provide
sufficient space" (exhibit 15, Apr.21, 2016 inspection report at 1). The report states that the
opossums "need to be provided an enclosure that provides sufficient space for their health and
well-being" (id. [also stating that opossums need "vertical space" and that they "walk [for]
extended periods"]). The lack of proper enclosures for the opossums was also cited in the prior
USDA inspection report for the facility (id. Jan. 13, 2016 inspection report at 1).
       I conclude that Department staff established that respondent violated LCPEE #623
condition 10 by failing to provide proper caging facilities for the opossums.
       Failure to Comply with the Terms of a Federal License
       Department staff's expert testified that "anyone who exhibits a mammal, warm blooded
species, it's covered under the Animal Welfare Act, the federal act, and that's implemented by the
U.S. Department of Agriculture" and they must "have a USDA Class C exhibitor's license" (tr at
40-41). He further testified that the Department "require[s] a copy of the license as part of a
completeness of an application that we would receive for a request for an exhibition license"
(id.).
        USDA conducts routine inspections of respondent's facility to ensure compliance with the
requirements of the Animal Welfare Act and respondent's Class C license (tr at 41-42; see also
exhibit 15 [copies of USDA inspection reports for respondent's facility]). Department staff's
expert testified that he was contacted by the USDA inspector assigned to respondent's facility
and was informed that respondent "had refused the inspections of USDA [that are] required by
the Animal Welfare Act" on three occasions (tr at 41). Staff's expert further testified that
respondent's refusal was "in violation of the Animal Welfare Act" (id.).
         Respondent testified that she "was having some problems with [the USDA inspector]
and . . . had levied a complaint by appealing one of [the inspector's] reports" (tr at 102). She
further testified that she "had to have the police take [the USDA inspector] off the land at one
point because she had come out of her car to start an inspection literally yelling at me before I
could even say anything" (tr at 104). Respondent did not offer corroboration of this account and
did not state when it allegedly occurred.



                                                11
       Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 14 of 16




         The USDA inspection report dated August 11, 2016 states that respondent refused to
allow an inspection of the facility and that respondent told the inspectors "'you need to go' and
proceeded to turn away from us and shut the door" (exhibit 15, Aug. 11, 2016 inspection report
at 1 [citing 9 CFR 2.126(a) (access and inspection of records and property)]). The report further
states that "[r]epeated refusal to allow [USDA Animal and Plant Health Inspection Service]
officials to enter a facility . . . is a serious violation of the Animal Welfare Act" (id.). The record
also shows that respondent had previously denied USDA inspectors access to the facility (id.
July 27, 2016 inspection report at 1).
        General condition 4.iv of respondent's LCPEE expressly provides that the license is
subject to revocation if the "licensee fails to comply with any provisions of . . . Federal laws or
regulations of the department directly related to the licensed activity" (exhibit 2 at 4). Although
respondent asserts that one of the inspectors from USDA "had an agenda" (tr at 103), that does
not justify respondent's decision to deny USDA inspectors access to the facility in violation of
the Animal Welfare Act.
         Notably, there are two USDA inspection reports in the record that detail respondent's
refusal to allow access to her facility. Both inspection reports expressly state that the inspector
with whom respondent took issue was accompanied by other USDA personnel at the time that
respondent denied them access to her facility (see exhibit 15 Aug. 11, 2016 inspection report at
1; id., July 27, 2016 inspection report at 1-2 [also noting that a DEC Environmental Conservation
Officer was present at the July 27, 2016 inspection]). These inspection reports reflect the USDA
inspector's efforts to undertake the required inspections and respondent's continued denial of
access to the facility.
       I conclude that Department staff established that respondent violated LCPEE #623
general condition 4 by failing to comply with the terms of a federal license.
                              Other Arguments Raised by Respondent
        In addition to respondent's arguments discussed above, I have considered the other
arguments raised by respondent in her closing brief and find them to be without merit. I note, for
example, that respondent maintains that "[t]here was virtually no investigation into [her]
activities other than the obsession over coyote collars" (respondent's brief at 10). Respondent
later asserts that Department staff's expert testified that "these [collars worn by the coyotes] are
very egregious and serious offenses" (id. at 11 [citing tr at 48]). By inserting the phrase "collars
worn by the coyotes," respondent misrepresents the witness's testimony.
       Department staff's expert testified to several acts of respondent that he then characterized
as "very egregious and serious offenses." He did not mention the collars, but rather testified that,
       "The persistent and consistent failure to adhere to license conditions, acquiring
       animals without amendments repeatedly. The failure to -- tied to the rehab
       license, but also dovetailing into the LCPEE, the failure to release animals, failure
       to either euthanize or transfer animals when necessary and also the violations,
       noncompliance with the federal license, the USDA Class C license, and really just

                                                  12
       Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 15 of 16




       the nature of it as far as the -- the dangerous nature of the coyotes and the
       habituating of these animals" (tr at 47-48).
       Accordingly, as reflected in the above testimony and the hearing record as a whole,
respondent's argument that the Department failed to investigate her activities and was instead
obsessed with the coyote collars is without merit.
                         Disposition of Wildlife at Respondent's Facility
        Department staff notes that respondent still claims to hold a "small number of animals" at
her facility under LCPEE #623 (staff closing brief at 13). Staff requests that the Commissioner
direct respondent "to transfer or otherwise dispose of any and all wildlife previously held
pursuant to [LCPEE #623] within a specified amount of time" (id.). Staff's request is appropriate
and reasonable. Upon revocation of her LCPEE license, respondent will no longer have
authorization from the Department to possess the animals listed on the license. Accordingly, I
recommend that the Commissioner direct respondent to transfer or otherwise dispose of all
wildlife held at the facility without proper authorization from the Department within 60 days of
service of the Commissioner's order.


                       CONCLUSIONS AND RECOMMENDATIONS
        As detailed above, I conclude that Department staff has met its burden to establish that,
as alleged in the notice of intent, respondent Carrie M. Leo (i) possessed wildlife without a
proper license from the Department; (ii) failed to submit timely reports to the Department; (iii)
failed to comply with the terms and conditions of LCPEE #623; and (iv) failed to comply with
the terms of a federal license directly related to the activity authorized by LCPEE #623.
        Accordingly, I recommend that the Commissioner issue an order revoking LCPEE #623.
I further recommend that the Commissioner direct respondent to transfer or otherwise dispose of
all wildlife held at the facility without proper authorization from the Department within 60 days
of service of the Commissioner's order.




                                                13
Case 6:20-cv-07039-FPG Document 13-3 Filed 03/22/21 Page 16 of 16




                              EXHIBIT LIST

                          Matter of Carrie Leo
                     DEC Case No. OHMS 2017-72265


Exhibit   Rec'd
 No.      (Y/N)                               Description
   1        Y     Therrien Resume
   2        Y     License to Collect or Possess (License #623)
   3        Y     Notice of Intent to Revoke License #623
   4        Y     Wildlife Rehabilitation License (License #1646)
   5        Y     Request to Amend License #623, March 24, 2016
   6        Y     Renewal Application for License #623, August 2, 2017
   7        Y     Email from Mike Wasilco, April 14, 2016
   8        Y     Email from Mike Wasilco, May 11, 2016 (with attachment)
   9        Y     Tickets Issued to Respondent, Affirmed on July 27, 2016
  10        Y     Email from Willian Powell, May 11, 2016 (with attachment)
  12        Y     Notice of Wildlife Rehabilitation License Renewal Denial
  13        Y     Certificate of Conviction, dated December 13, 2017
  14        Y     Letter from Respondent, April 15, 2014
  15        Y     USDA Inspection Reports
  17        Y     Photograph of Coyotes and Enclosure at Respondent's Facility
  18        Y     Photograph of Coyotes and Enclosure at Respondent's Facility
  19        Y     Photograph of Coyotes and Enclosure at Respondent's Facility
  20        Y     Letter from James Albert, March 8, 2018
  21        Y     Minimum Housing Guidelines for Mammals
  22        N     Photograph from Website of Veterinary Hospital Cages
  23        Y     Letter from Laura Wade, March 12, 2018

               Exhibits Marked for Identification But Not Offered
  11       N      DEC Call for Service (not offered at hearing)
  16       N      FundRazr Funding Request (not offered at hearing)
